Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims in general lack antecedent basis for numerous limitations.  The instant rejection will identify the numerous limitations, but applicant is encouraged to thoroughly go through the claims to ensure all instances of lack of antecedent basis have been addressed.  The following is a listing of the identified instances of a lack of antecedent basis.
Claim 1, line 4: “the tissue state”.
Claim 2, line 3:  “the desired change”.  
Claim 3, lines 2-3: “ the time required for the desiccation of the tissue”.
Claim 5, lines 2-3:  “the time point” and “the desired change”.
Claim 6, lines 2-3:  “the value” and “the water content”.
Claim 7, line 2:  “the impedance”.

Claim 8:  “the time required” and “the time point and “the impedance” and “the predetermined rate of change” and “the predetermined value”
Claim 9:  “the change in temperature” and “the time required” and “the monitored temperature value” and “the target value”.
Claim 10, line 4: “the information on the state of the tissue”.
Claim 10, line 7: “the information on the tissue state”.
Claim 10, line 9:  “the parameters of the pulse”.
Claim 10, line 10: “the initial parameters of the pulse”.
Claim 10, lines 11-12: “the information on the state”.
Claim 11, line 3:  “the information” and “the state of tissue”.
Claim 11, line 5:  “the tissue characteristics”.
Claim 11, line 6:  “the time required” and “the desired change”.
Claim 12, lines 1-2:  “the time point”.
Claim 13, line 1:  “the value”.
Claim 13, line 2:  “the water content”.
Claim 13, line 3:  “the presence” and “the change in the state”.
Claim 14, line 2:  “the change in the impedance”.
Claim 14, lines 5-6:  “the predetermined rate of change” and “the predetermined value”.
Claim 15:  “the tissue characteristics” and “the time required” and “the occurrence of the change” and “the state” and “the water content” and “the time required” and “the occurrence of the change” and “the water content”.

Claim 16, lines 3-4: “the time point” and “the desired change”.
Claim 17:  “the determined tissue characteristics”.
Claim 18:  “the initial parameters” and “the tissue characteritics.
Claim 19:  “the presence of occurrence” and “the desired change” and “the state of the tissue” and “the change in the state” and “the tissue characteristics” and “the results monitored” and “the monitoring unit” and “the reference date”.
Claim 20:  “the time required” and “the occurrence of the desired change” and “the reference data”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, 8, 10, 11, 14 and 16-20 are rejected under 35 U.S.C. 102(a()1) as being anticipated by Neal, II et al (2016/0066977).
Neal, II et al (Neal) provides a medical apparatus comprising an RF generator (10) for generating a test pulse (e.g. pre-treatment pulses and intra-treatment pulses two types of “test” pulses) for detecting tissue characteristics (e.g. impedance, see Abstract, for example).  There is a monitoring unit (computer 40) for monitoring a change in the information of the tissue state (para. [0010], for example), and a measurement unit (also part of the computer) for comparing a value monitored by the 
Regarding claim 2, the IT test pulses measure impedance over time to determine when the tissue has made a desired change (e.g. end of treatment).  Regarding claim 5, the test pulses (IT pulses) are applied with a predetermined pattern until the time point when the desired change (e.g. end of treatment) occurs.  See, for example, paragraphs [0041-0042].  Regarding claims 7 and 8, the monitoring unit monitors the change in impedance over time while the test pulses are delivered (para. [0024] and [0030], for example) to determine when the tissue has been successfully treated.  
Regarding claim 10, Neal provides an RF generator (10) for generating a test pulse to detect tissue characteristics (e.g. impedance), a monitoring unit, and a measurement unit as addressed above.  It is noted that Neal provides a computer to perform multiple functions, such as monitoring/comparing impedance values to baseline values, measuring tissue characteristics (i.e. impedance) and controlling the delivery of energy by setting pulse parameters and monitoring the information on the tissue state while the test pulse(s) is delivered to control future pulse parameters.  See, for example, paragraphs [0040-0043].  
Regarding claim 11, Neal discloses a method for performing an examination comprising transmitting a test pulse (e.g. IT pulse) to a site for treatment, monitoring information on the state of tissue (e.g. impedance) while the test pulse is delivered, and 
Regarding claim 14, the monitoring includes monitoring a change in impedance of tissue and determining a desired change in the state of tissue dependent upon the rate of change of the impedance (para. [0024], for example).  Regarding claim 16, the test pulse is transmitted with a predetermined pattern and duration as per claim 5 above.  Regarding claim 17, Neal provides a display to display various tissue characteristics and the progress of the procedure (para. [0040], for example).  Regarding claim 18, Neal discloses transmitting a pulse for treatment, where the parameters of the treatment pulse are set based on the tissue characteristics determined from the delivery of the test pulse (para. [0024], for example).
Regarding claim 19, Neal provides a method for controlling an RF apparatus comprising transmitting a test pulse (i.e. IT pulse) to tissue from an RF generator, determining the occurrence of a desired change in the state of tissue with the test pulse (e.g. the IT pulses are used to assess the progress of the procedure by comparison with reference data (e.g. baseline data determined with the PT pulse).  See, for example, paragraphs [0024] and [0054-0067].
Regarding claim 20, Neal discloses determining characteristics of tissue over time (e.g. the change of impedance over time) and comparing those results with the reference data (i.e. baseline from PT pulse) to determine the occurrence of a desired change or the end of the procedure.  See paragraph [0024].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wham et al (2004/0193148) in view of the teaching of Neal, II et al (‘977).
Wham et al (Wham provides a medical RF device comprising an RF generator (2)  for generating a test pulse for detecting characteristics of tissue (e.g. impedance), and a measurement unit for determining tissue characteristics of a patient by comparing a monitored value with reference data.  See, for example, the abstract and paragraph [0024].  Wham fails to expressly disclose monitoring a change in the information of the tissue while the test pulse is transmitted.  Rather, Wham provides an initial pulse to determine initial tissue conditions to provide the initial settings for the treatment pulses.
Neal, as addressed above, discloses an analogous RF device that provides an initial pulse (PT) for determining tissue characteristics, and further teaches of providing subsequent test pulses (IT) that monitor a change in the tissue state over time to further control the application of subsequent treatment pulses.
To have provided the Wham system with a means to provide test pulses during the procedure to monitor the change in tissue during treatment and control the delivery of energy for treatment would have been an obvious consideration for one of ordinary skill in the art since Neal fairly teaches the advantages of using test pulses during the 
Regarding claim 2, Neal provides the teaching of measuring tissue characteristics over time to detect a desired change as addressed previously.  Regarding claims 3 and 4, Wham discloses monitoring the desiccation of tissue during treatment (para. [0024]) including noting that treatment time is longer for higher water content in tissue (para. [0081], for example).  Regarding claim 5, Neal discloses providing test pulses until the tissue reaches a desired change as indicated above.  Regarding claim 6, Wham discloses correlating the monitored parameters with water content of the tissue (para. [0081], for example).  Regarding claims 7 and 8, both Wham and Neal disclose monitoring impedance, with Neal teaching monitoring changing impedance over time to determine tissue characteristics and control the delivery of energy.  Regarding claim 9, Wham disclose monitoring of temperature to control the delivery of energy for treatment (para. [0092], for example).  
Regarding claim 10, Wham discloses an RF apparatus comprising an RF generator, a monitoring and measurement unit and a control unit as addressed above.  An initial pulse of energy is delivered to tissue, and a tissue parameter (e.g. impedance) is measured and provided to a control unit to determine pulse parameters for treatment pulses.  Wham fails to specifically disclose monitoring the test pulse over time to detect a tissue state while the test pulse is transmitted to tissue.  Rather, Wham makes a single initial test pulse to determine treatment pulse parameters.
As addressed above, Neal also teaches providing a test pulse (PT) to determine initial treatment pulse parameters similar to Wham, but further discloses using 
Regarding claim 11, Wham provides a method of transmitting a test pulse to tissue, monitoring a characteristic of tissue and determining an initial set of treatment pulse parameters as addressed above.  The test pulse of Wham only measures the initial tissue parameter and affects the initial pulse parameters, and does not determine tissue characteristics based on a time required for a change in the tissue state.  As addressed above, Neal also teaches providing a test pulse (PT) to determine initial treatment pulse parameters similar to Wham, but further discloses using subsequent test pulses (IT pulses) to determine changing tissue characteristics over time during treatment for control of subsequent treatment pulses.  To have provided the Wham system with a means to provide test pulses during the treatment to detect changing tissue characteristics and more accurately control the delivery of energy for a desired result would have been an obvious modification for one of ordinary skill in the art since Neal fairly disclose such a test pulse protocol in an analogous treatment device.
Regarding claims 12 and 13, Wham teach monitoring the desiccation of tissue as addressed with respect to claims 3 and 4 above.  Regarding claim 14, Neal discloses monitoring a change in impedance to determine a desired change in the state of tissue as addressed previously.  Regarding claim 15, see discussion of claim 6 above.  
Regarding claim 19, Wham discloses transmitting a test pulse to tissue and determining tissue characteristics, but fails to disclose determining a change in the state of tissue by monitoring the test pulse.  Neal also teaches providing a test pulse (PT) to determine initial treatment pulse parameters similar to Wham, but further discloses using subsequent test pulses (IT pulses) to determine changing tissue characteristics during treatment for control of subsequent treatment pulses.  To have provided the Wham system with a means to provide test pulses during the treatment to detect changing tissue characteristics and more accurately control the delivery of energy for a desired result would have been an obvious modification for one of ordinary skill in the art since Neal fairly disclose such a test pulse protocol in an analogous treatment device.
Regarding claim 20, Neal discloses comparing impedance values over time (e.g. change of impedance over time) to determine a desired tissue change as addressed previously.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weinberg et al (10,582,964), Rubinsky et al (2006/0293731), Pearson et al (2010/0250209) and Buysse et al (6,398,779) disclose various other RF systems that use a test pulse to determine output parameters for future treatment pulses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/           November 15, 2021